Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Reissue Applications – Formal Matters
The objection raised over the Power of Attorney is not maintained.  

The ADS is objected to because it does not include any domestic benefit information.  
A reissue application must include a reference to the prior application/patent.  A corrected ADS should be submitted with the following changes:
    PNG
    media_image1.png
    506
    1654
    media_image1.png
    Greyscale

Note that the information added as shown above must all be underlined to show the changes from the most recent filing reciept.
Further, Applicants have not claimed benefit of provisional application 61/644,897.  While this is not required, it may be desirable to Applicants and the information should be entered into the corrected ADS to be submitted.  This information would look like this and would again need to be underlined:

    PNG
    media_image2.png
    352
    869
    media_image2.png
    Greyscale

Note:  If Applicants wish to include a claim to the provisional application, a petition under 37 CFR 1.78 must also be filed.  See MPEP 608.05(a), subsection II.
In the Response filed November 1, 2020, Applicant on page 20 asserts a new ADS is or will be filed, but no such document has been received as of the date of this Office action.
 Note:  Neither of the filing receipts of record show that the Office recognized the benefit claim to the provisional application.  Since a corrected ADS will be filed more than four months after the filing date of the reissue application, in order to properly claim the benefit to the provisional applications, Applicant must file a petition to accept an unintentionally delayed claim to priority.  See MPEP §§211.02(a), 211.03, and 211.04.

Declaration
The Reissue Declaration filed with the application was previously objected to because of the erroneous error statement that claims 1 and 19 contain the specified limitation when, in fact, the limitation is recited in claims 1 and 18, and not in claim 19.  


Drawings
The corrected drawing sheets filed November 1, 2020 are objected to as failing to comply with 37 CFR 1.173 because the corrected sheets are not labelled as “Replacement Sheets” and because the patent information should not be included at the top of the replacement sheets.
Note that in reissue applications, amendments to the drawings are governed by 37 CFR 1.173.  See MPEP 1413 and 1453.
Corrected drawing sheets in compliance with 37 CFR 1.173(b) are required in reply to the Office action to avoid abandonment of the application.      

The drawings are objected to because they do not show every feature of the invention specified in the claims as required by 37 CFR 1.83(a).
The drawings do not show the battery compartment recited in claim 1.
The drawings do not show the fill valve for the sealed tube of the heat exchanger recited in amended claim 18.
These features must be shown or else canceled from the claim(s).  
No new matter should be entered.


Specification
The abstract of the disclosure is still objected to as non-compliant with 37 CFR 1.173(a)(1) because it is not furnished in the form of a copy of the printed patent.  As noted in the previous Office action, Applicant should simply submit a copy of the front page of the instant patent which will be accepted as the abstract.
Lines 38-39 of column 6 describe the cradle 150 as having nodes 142, 144, however, none of the drawing figures show the cradle 150 as having nodes.  It appears that nodes 144 (and 42?) are shown in figure 3B as part of the table clamp (and/or what may be the unlabelled recharge holster).     
Note that in reissue applications, amendments to the specification are governed by 37 CFR 1.173.  See MPEP 1453.
Appropriate correction is required.

Reissue Applications - Amendments
The amendments to the claims filed on November 1, 2020 do not comply with the requirements of 37 CFR 1.173(d) because of the use of strikethrough and double bracketing.   
The amendments further do not comply with the requirements of 37 CFR 1.173(b)(2) because the status identifiers of claims 20-26 do not identify these claims as new.  The status of claim 20, for example, should read “(New, currently amended)” to comply.  
Further, new claims 20-26 and 28 must be underlined in their entirety as required by 37 CFR 1.173(d)(2).  Although added previously, new claims 20-26 will always be 
As noted in the previous Office action, amendments in reissue applications are different from regular utility applications and are governed by 37 CFR. 1.173.  
See MPEP 1453.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 10, 12, 14, 15, 17, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contain subject matter which is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1 and 18 have been amended to change “said handle is non-removably attached” to - -the handle connects to the dryer housing.- -  The term “connects to” implies the handle is detachable and connectable to the housing.  Since the patent lacks any description of the handle being anything other than “non-detachable,” the amendment to claims 1 and 18 is unsupported and introduces new matter into the patent disclosure. 
The specification lacks a description of a thermal fuse which can be “adjusted” and/or which is of a type that can “open” at a certain temperature.  Therefore, claims 12, 18, and 26, which recite “a thermal fuse adjusted to open,” lack support in the patent as filed and introduce new matter into the patent. 
Claim 18 has been amended to recite that the heat exchanger is a sealed tube containing water, and that the sealed tube has a fill valve.  While the ‘922 patent does describe the heat exchanger as a sealed tube, the patent lacks any description of this heat exchanger sealed tube having a fill valve.  The amendment to claim 18 introduces new matter into the disclosure of the patent.    
This is a New Matter rejection.

Note that in reissue applications, amendments to the claims are governed by 37 CFR 1.173.  See MPEP 1453.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 18, 25, 26, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 10 is indefinite because the “grip” lacks antecedent basis.
Claim 18 recites a circular safety grill on page 9 and another circular safety grill on page 10.  The claim is indefinite as to how many safety grills are attached to the nozzle.  Further, the “steam switch” on page 14 lacks antecedent basis and the claim is indefinite as to what the steam switch might comprise.  
Claim 25 is indefinite because of the term “full power” for the same reasons as set forth above for claims 6 and 18.  
Note that in reissue applications, amendments to the claims are governed by 37 CFR 1.173.  See MPEP 1453.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 20 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Rosati (U.S. Patent Application Publication 2006/0227491 to Rosati et al.).
Rosati discloses a cordless electric blow-dryer comprising:  a dryer housing 23 having at least one housing portion; at least one air intake port 35, a nozzle 39, a motor 45, a blower 43, a heat exchanger 53, a handle 27 having a bottom end and a top end, a power switch 71, a heat disconnect switch 87, a user-adjustable temperature control 73, and a rechargeable battery (see paragraph 0023).  
The motor is located in the dryer housing and is electrically connected to the power switch as seen in figure 7.  The blower is coupled to the motor, the intake port, and the nozzle as shown in figures 5 and 6.  The heat exchanger is mounted in the dryer housing between the intake port and the nozzle and is electrically connected to the power switch as shown in figures 5 and 6.  The power and heat disconnect switches and temperature control are mounted in the handle as shown in figures 1, 2, 4, and 5.  The battery may be disposed in the handle and electrically connected to the power switch, as described in paragraph 0023.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 and 21 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Rosati.
Rosati meets all of the limitations of claim 20 as set forth above, and is further applied in that the “suitable battery” disposed in the handle as described in paragraph 0023 would inherently include batteries that are rechargeable.  
Alternatively, Rosati may not be considered to teach the use of a rechargeable battery because the “suitable battery” is not explicitly described as being rechargeable.  However, those of ordinary skill in the art could readily choose between a disposable battery and a rechargeable battery, and would have found it obvious at the time of the invention to select a rechargeable battery at least for the convenience of not having to replace a disposable battery on a regular basis.
.

Claims 1, 3-6, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rosati in view of Mulvaney and Braulke and Evanyk.  
Rosati (U.S. Patent Application Publication 2006/0227491) discloses a cordless electric blow-dryer system comprising:
a blow-dryer assembly having;  
a dryer housing 23 having at least one air intake port 35 and a nozzle 39;
a motor 45;
a blower 43;
a heat exchanger 53;
a handle 27 having a bottom end and a top end; 
a power switch 71; 
a heat disconnect switch 87; 
a temperature control 73; and
at least one battery to power the blow dryer as described in paragraph 0023.
The motor is located within said dryer housing and connects to the power switch.
The blower connects to the motor, the intake port, and the nozzle.  

The top end of said handle connects to the dryer housing at an angle.  The angle is not shown to be 90 degrees, but to choose a 90 degree angle to a longitudinal centerline of said dryer housing would have been obvious as an engineering or ergonomic design preference.  
The power switch is mounted inside the handle such that said power switch is operable by a user exteriorly of said handle and wherein said power switch is in communication with said at least one rechargeable battery.
The heat disconnect switch is mounted within said handle such that said heat disconnect switch is operable by said user exteriorly of said handle; and the temperature control is mounted within said handle such that said temperature control is adjustable by said user exteriorly of said handle.
The housing appears to comprise two housing portions as evidenced by the vertical centerline in figures 2 and 3, but Rosati is silent as to this feature.  Rosati further does not disclose a steam generator or that the handle has a battery compartment having an opening the bottom of the handle.
Mulvaney (U.S. Patent Application Publication 2010/0064542 to Mulvaney et al.) teaches a hair dryer in which the housing comprises at least two housing portions which abut each other and are able to be removably fastened together to form a hollow containment.  From this teaching if would have been obvious to those of ordinary skill in the art at the time of the invention to form the housing of Rosati of at least two housing portions removably abutting one another in order to permit access to the interior of the 
Braulke (U.S. Patent 4,114,022 to Braulke III) teaches the use of a steam generator in a hair dryer.  From this teaching it would have been obvious to provide a steam generator in the dryer of Rosati in order to produce steam for styling hair.
Evenyk (U.S. Patent Application Publication 2005/0183283 to Evanyk et al.) teaches a hair styling device which may be powered by rechargeable batteries.  The handle includes a battery compartment having an opening in the bottom of the handle as shown in figure 4 and described in paragraphs 0056-67, at least.  From this teaching it would have been obvious for the handle of Rosati to include a battery compartment having an opening in the bottom end of the handle in order to allow easy access to the battery, and it would further have been obvious for the “suitable battery housed within the handle” of Rosati to be rechargeable as also taught by Evanyk at least because rechargeable batteries are well-known for their convenience, cost savings, and environmental considerations.

With respect to claim 3, to choose an internal temperature of 250-500 degrees F (Fahrenheit) would have been obvious as a design choice of a range of suitable temperatures which adequately dry the hair without applying too much heat.
With respect to claim 4, the heat disconnect switch interrupts the circuit between the battery and the heat exchanger.

With respect to claim 15, Rosati does not disclose a battery charging cradle and holster.  However, Evanyk further teaches a battery charging cradle and holster 150 which operates on AC current.  The charger may be powered by AC “in any well-known manner.”  See paragraphs 0103-0105, for example.  While Evanyk does not specify that the AC power is 120 volts, this is standard in North America.  From this teaching it would have been obvious to provide the hair dryer with a battery recharging cradle which operates on 120 volts alternating current so that the battery could be recharged using a standard electrical outlet.  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rosati in view of Mulvaney and Braulke and Evanyk, as applied to claim 1 above, and further in view of Poumey (U.S. Patent 5,195,253 to Poumey et al., newly cited).
The heat exchanger 53 of Rosati is not a sealed tube containing water.
Poumey teaches a cordless hair dryer comprising a heat exchanger 9 which is a sealed tube containing a heat-conducting substance which may be a liquid.  See the paragraph bridging columns 3 and 4.  Although Poumey does not identify water as a heat-conducting substance which may be used, those of ordinary skill in the art would have known that water may be used.  Official Notice is hereby given that water is known to be used as a heat-conducting liquid in a heat exchanger such as that taught by Poumey.
.  

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosati in view of Braulke and Mulvaney and Evanyk, as applied to claim 1 above, and further in view of Gray (U.S. Patent Application Publication 2008/0216339).
None of Rosati, Braulke, Mulvaney, or Evanyk explicitly disclose the use of a resiliently deformable grip.
However, as taught by Gray (“wherein the grip substantially covers the handle, and the grip is made of a resiliently deformable material”), the use of a resiliently deformable “spongey” grip is notoriously well-known and would have been obvious to apply to the handle of Rosati to improve the user’s grip on the hair dryer.

Claims 12 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosati in view of Braulke and Mulvaney and Evanyk, as applied to claim 1 above, and further in view of Collier (U.S. Patent Application Publication 2004/0216322 to Collier et al.).
To provide the dryer of Rosati with a thermal fuse with an automatic reset would have been obvious as taught by Collier to prevent over-heating.  To choose 140 degrees F as the maximum temperature would have been obvious as a design choice to be made.  
14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosati in view of Braulke and Mulvaney and Evanyk, as applied to claim 1 above, and further in view of Maese  (U.S. Patent 4,794,225).
To provide the dryer of Rosati with an insulation would have been obvious as taught by Maese to prevent the housing from getting too hot to touch.

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosati in view of Gray and Hafey and Mulvaney and Maese and Poumey and Collier.
Rosati discloses a cordless electric blow-dryer system comprising:
a blow-dryer assembly having a dryer housing 23 having;
at least one air intake port 35; and
a nozzle 39;
a motor 45;
a blower 43;
a heat exchanger 53;
a handle 27 having a bottom end and a top end; 
a power switch 71; 
a heat disconnect switch 87; 
a temperature control 73; and
at least one battery as described in paragraph 0023 which would allow the dryer to be used remote from an electrical power source. 

The power switch sits between the battery and motor.
The motor is located within the dryer housing.
The blower is connects to the motor, the intake port, and the nozzle.  
The heat exchanger sits between the blower and the nozzle and connects to the power switch.
The top end of said handle connects to the dryer housing at an angle.  The angle does not appear to be about 90 degrees, but it would have been obvious for the handle to be any suitable angle based on the preferences of the user or designer.  The handle is not described as comprising a grip substantially covering the handle and comprising a resiliently deformable material.  However, as taught by Gray (U.S. Patent Application Publication 2008/0216339), the use of a resiliently deformable grip is notoriously well-known and would have been obvious to apply to the handle of Rosati to improve the user’s grip on the hair dryer.
The power switch is mounted inside the handle with an operable portion extending through the handle to the exterior of the handle and sits between the battery and the motor. 
The heat disconnect switch is mounted inside the handle with an operable portion extending through the handle to the exterior; and the heat disconnect switch sits between the battery and the heat exchanger.

The “suitable battery” described by Rosati is not explicitly identified as being rechargeable, and Rosati does not disclose a cradle.
However, Hafey (U.S. Patent 5,124,532 to Hafey et al.) teaches an apparatus in which a hair dryer 17 is powered by a rechargeable battery (battery pack) inserted into the bottom of the handle.  A battery charging cradle 14 is provided to hold the dryer while the battery is charging.  Gray also teaches the use of a rechargeable battery and a battery charging cradle.  From these teachings it would have been obvious for one of ordinary skill in the art at the time of the invention to select a rechargeable battery for the hair dryer of Rosati and further to include a battery charging cradle.  This would yield the predictable result of providing the cost and waste reduction benefits of using a rechargeable battery as well as conveniently holding the hair dryer while recharging the battery.  Hafey does not expressly disclose that the cradle comprises 120 volt alternating current, but the standard two-prong plug shown in the figures is designed for alternating current and would suggest to those of ordinary skill in the art that such current would be 120 degrees to allow the plug to be used in virtually every residence and commercial establishment in North America.    
As to the type of battery, those of ordinary skill in the art would have found it obvious to choose a lithium ion iron phosphate battery for its known advantages, such as a constant discharge voltage which would allow the battery to deliver virtually full power until it is discharged.  

However, Mulvaney (U.S. Patent Application Publication 2010/0064542 to Mulvaney et al.) teaches a hair dryer in which the housing comprises at least two housing portions which abut each other and are able to be removably fastened together to form a hollow containment.  From this teaching if would have been obvious at the time of the invention to form the housing of Rosati of at least two housing portions removably abutting one another in order to permit access to the interior of the housing.  Inasmuch as the air intake port and the nozzle of Rosati are formed integrally with dryer housing, they would remain so in the housing modified to comprise as least two portions.  See figure 3 of Mulvaney.
To provide the hair dryer of Rosati with an insulation about the inner periphery of the nozzle would have been obvious as taught by Maese to prevent the housing from getting too hot to touch.
	Rosati’s heat exchanger is not a sealed tube containing water. 
However, Poumey teaches a cordless hair dryer comprising a heat exchanger 9 which is a sealed tube containing a heat-conducting substance which may be a liquid.  See the paragraph bridging columns 3 and 4.  Although Poumey does not identify water as a heat-conducting substance which may be used, those of ordinary skill in the art would have been aware that water is known and used as a heat-conducting substance. Official Notice is hereby given that water is known to be used as a heat-conducting liquid in a heat exchanger such as that taught by Poumey.

For the temperature control to maintain a user preferred internal temperature in a specific range, such as between 250 degrees Fahrenheit and 500 degrees Fahrenheit, would have been obvious as taught by Gray.
Rosati does not describe a thermal fuse.  However, to provide the dryer of Rosati with a thermal fuse with an automatic reset would have been obvious as taught by Collier (U.S. Patent Application Publication 2004/0216322 to Collier et al.) to prevent over-heating.  To choose 140 degrees F as the maximum temperature would have been obvious as a design choice to be made based on safety or other considerations.

Claims 22 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosati in view of Gray.
Rosati meets the limitations of claims 20 and 21 as set forth above, but the temperature range is not disclosed as being between 250 degrees Fahrenheit (F) and 500 degrees F.
Gray (U.S. Patent Application Publication 2008/0216339) teaches a cordless hair dryer comprising a dial 22 which maintains a temperature range of 200-500 degrees F.  

With respect to claim 23, the heat disconnect switch 87 in Rosati can interrupt the flow of current to the heating element as described in paragraph 0025.  
With respect to claims 24 and 25, the type of battery and its specifications are not described in Rosati.  However, those of ordinary skill in the art would have found it obvious to choose a lithium ion iron phosphate battery for their known advantages, such as a constant discharge voltage which would allow the battery to deliver virtually full power until it is discharged.  Further, to choose a battery able to power the blow-dryer for at least 1 hour at full power would have been obvious in order to optimize the operating time of the hair dryer.

Claims 26 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosati in view of Gray as applied to claim 25 above, and further in view of Lo.
Rosati does not expressly describe a thermal fuse.
Lo (U.S. Patent 6,901,214) teaches a hair dryer having an overload protection device 4 which may in the form of a fuse or thermal switch.  
From this teaching it would have been obvious to provide the hair dryer of Rosati with a thermal fuse to protect against over-heating.  To choose 140 degrees F as the 
With respect to claim 28, the heat exchanger 53 of Rosati sits in the nozzle.

Response to Arguments
Applicant's arguments filed November 1, 2020 have been fully considered but they are not persuasive.
In any response to this Office action, Applicant is requested to use the names on the reference patents as they are referred to in the rejections, i.e., Rosati.  While Applicant will likely argue that this is not a requirement, the Examiner notes that this is a long-standing practice, and that referring to the references by the same names as the Office action will reduce the likelihood of confusion and errors, such as that on page 34 where Applicant mistakenly refers to “D3” as the reference (Evenyk) which teaches a curling iron when D3 is listed on page 23 of the Response as corresponding to Braulke. Evanyk is listed as “D4.”  Applicants’ cooperation will greatly facilitate consideration of the arguments.  

Claim 1
Heat exchanger
Applicant’s definition of a heat exchanger is overly narrow.  According to Alpha Laval, a company that makes and sells heat exchangers, a heat exchanger is a piece of equipment that transfers heat from one medium to another.  Alfa Laval states that there are two main types of heat exchanger:

Indirect heat exchange though divided media.1

Rosati’s heating element 53 transfers heat into the passing air and therefore is a heat exchanger by definition, and the element 53 clearly meets the broad recitation of “a heat exchanger” set forth in claims 1, 18, and 20.  
The argument that those of ordinary skill in the art “wouldn’t consider a heat exchanger to be taught or suggested by a heating element” is a mere attorney argument.  Nevertheless, attention is drawn to Scieri (U.S. Patent 7,913,416; cited in the previous Office action).  Scieri teaches a hair dryer which may be powered by a rechargeable battery to heat either a “blade-like heat exchanger 34,” or a “heating coil heat exchanger” 340 or 624.  None of the heat exchangers 34, 340, or 624 appears to contain a fluid material.  The fact that Scieri refers to these elements as “heat exchangers” provides further evidence that those of ordinary skill in the hair dryer art would consider heated or heating elements which transfer heat into the airflow, such as that taught by Rosati, to be a “heat exchanger.”  

Cordless
Applicant refers to paragraph 0023 of Rosati and asserts that this reference “teaches that when a battery is used as the power source, power cord 68 plugs into the “battery” source 69.”  This is simply not true and Applicant disregards the totality of the teaching provided in paragraph 0023.  
“Alternatively, the source 69 of electrical current may comprise a suitable battery (not shown) housed with the handle 27 or otherwise the interior space 25 of the dryer 21 and remain within the scope of this invention.” (emphasis added)   Rosati does not teach that “power cord 68 plugs into the ‘battery source 69” as alleged by Applicant on page 26.  
Those of ordinary skill in the art would have readily recognized the term “alternatively” to indicate that a different embodiment was about to be described, and would have understood that this embodiment with a battery in the handle is a cordless version of the corded embodiment.    

With respect to the arguments concerning ions, if those of ordinary skill in the art were concerned with ions when modifying Rosati to include a steam generator, then they would take that into account.  However, the arguments do not address the rejection as set forth (to produce steam for styling hair), and the presence or absence of ions is not recited in the claims.  The reasonable expectation of success by those skilled in the art is that adding a steam generator to the hair dryer of Rosati would produce steam to give a stylist or user another option for styling hair. 

The rechargeable battery argument on page 34 is noted.  The differences between hair dryers and curling irons are noted, but curling irons would be analogous art, or at least in the same field of endeavor as hair dryers, because both are hand-held hair styling devices which include a heating element used to assist in styling the hair. 
alternative version, so there is no need to “explain” how or why the power cord would be relocated. 
 
Claims 2 and 18
Applicant has cited no authority in support of the assertion that “since the Office hasn’t supplied any reasonable alternative to the meaning of the claim term, the claim isn’t indefinite.”  The previous Office action clearly set forth the reasons why the claims were indefinite.
Further, with respect to the assertion that “we may be our own lexicographers,” it should be noted that the specification of the subject ‘922 patent lacks any special definition of the term “H2O.”  To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess.  Simply asserting “lexicographer” after an application is filed does not suffice.  See MPEP 2111.01(IV).
As to the arguments on page 35, Applicant has amended claim 2 to now recite that it is a heat exchanger that is the sealed tube, so it stands to reason that the previous rejection would not address this new limitation.  

If Applicant is arguing that the rejection has combined an excessive number of references, it is well-settled that reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
As to the design choice of a 140 degree thermal fuse reset, those of ordinary skill in the art would have been capable of determining a proper or suitable temperature for the fuse to reset (or “open” as now claimed).  Being a choice of design, there is no need for an analysis of design considerations as argued by Applicant.  It is also noted that that the instant ‘922 patent affords no criticality for the 140 degree reset:
Temperature control 128 which ranges in temperature from 250 degrees F. to 500 degrees F., can be designed to vary between any temperature ranges chosen using sound engineering judgment, making it easy to determine the appropriate heat for the hair.  In one embodiment of the invention, temperature control 128 is variably adjustable.  Thermal fuse 290 will shut down steam generator 220 if the temperature of the air goes higher than 140 degrees F. at nozzle 199 discharge.  (column 6, lines 24-32)
If anything, 140 degrees appears to have been arbitrarily chosen.

The argument with respect to claim 14 and the obviousness of providing insulation in the housing of a hair dryer is spurious at best.  The motivation for providing insulation in a household appliance that has a heating element that can reach a temperature of hundreds of degrees is self-evident.  


The arguments with respect to claims 22-23 are noted, but the rejection as written provides sufficient information for Applicant to understand and properly respond to the rejection as it pertained to then claim 22 (which did not recite an “internal” temperature as it does now as currently amended).  As noted in In re Jung, 637 F.3d 1356, 98 U.S.P.Q.2d 1174 (Fed. Cir. 2011):
The Patent and Trademark Office ("PTO") satisfies its initial burden of production by "adequately explaining] the shortcomings it perceives so that the applicant is properly notified and able to respond."  Hyatt, 492 F.3d at 1370.  In other words, the PTO carries its procedural burden of establishing a prima facie case when its rejection satisfies 35 U.S.C.          § 132, in "noti[ying] the applicant . . . [by] stating the reasons for [its] rejection, or objection or requirement, together with such information and references as may be useful in judging of the propriety of continuing the prosecution of [the] application."

and

There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement.  "[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection.  Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence."  Chester, 906 F.2d at 1578 (internal citation omitted).  As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the reference or references relied upon in a sufficiently articulate and informative manner as to meet the notice requirement of § 132.  As the statute itself instructs, the examiner must "notify the applicant," "stating the reasons for such rejection," "together with such information and 

In the instant reissue application, the Examiner has met the burden of prima-facie obviousness as outlined in Jung by identifying the dial 22 as maintaining the temperature range as described in Gray, and this satisfies the broad limitations of the claims.  The following comparison of Gray and the instant ‘922 patent are provided:
Applicants’ ‘922 patent at column 6, lines 24-29”
Temperature control 128 which ranges in temperature from 250 degrees F. to 500 degrees F., can be designed to vary between any temperature ranges chosen using sound engineering judgment, making it easy to determine the appropriate heat for the hair.  In one embodiment of the invention, temperature control 128 is variably adjustable.

Gray at paragraph 0031:
The dial 22 which ranges in temperature from 250o F. to 500o F., can be designed to vary between any temperature ranges chosen using sound engineering judgment, making it easy to determine the right heat for the hair. In one embodiment of the invention, the dial 22 is infinitely, variably controllable.

As such, it would appear that Gray’s dial 22 controls the exact same temperature in the exact same range and manner as the instant ‘922 patent.

The rejections of claims 24-25 are argued only as to their recitation of limitations already argued as to claim 1, which have been addressed above.  The rejection or claims 24-25 does not rely on secondary references for these claims.  

As to claim 26, those of ordinary skill in the art would have been capable of determining a proper or suitable temperature for the fuse to reset (or “open” as now 
Design choice applies when old elements in the prior art perform the same function as the now claimed structures.  See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975) (use of claimed feature solves no stated problem and presents no unexpected result and “would be an obvious matter of design choice within the skill of the art”).  However, when the claimed structure performs differently from the prior art a finding of obvious design choice is precluded.  In re Gal, 980 F.2d 717, 719 (Fed. Cir. 1992) (finding of obvious design choice precluded when claimed structure and the function it performs are different from the prior art).  See In re Chu, 66 F.3d 292, 298-99 (Fed. Cir. 1995) (“design choice” is appropriate where the applicant fails to set forth any reasons why the differences between the claimed invention and the prior art would result in a different function).  
See also In re Kuhle, 526 F.2d 553, 555 (CCPA 1975) (use of claimed feature solves no stated problem and presents no unexpected result and “would be an obvious matter of design choice within the skill of the art”); In re Gal, 980 F.2d 717, 719 (Fed. Cir. 1992) (finding of obvious design choice precluded when claimed structure and the function it performs are different from the prior art).

As to claim 28, Applicant’s response is deficient in that it fails to explain how this new claim defines over the references of record.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
Amendments to claims 1, 2, 4, 12, 15, 18, 21, and 26 necessitated the use of new references or a re-wording of rejections to address the new limitations.
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell D. Stormer whose telephone number is (571)272-6687.  The Examiner can normally be reached on M-F 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUSSELL D STORMER/Primary Examiner, Art Unit 3993                                                                                                                                                                                                                                                                                                                                                                                		             Russell D. Stormer 					Conferee: /SC/
Patent Reexamination Specialist			                                                                                             
Central Reexamination Unit 			Conferee:  /E.D.L/           Art Unit 3993                                                                        SPRS, Art Unit 3993                                                                                                
                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  Source:  https://www.alfalaval.my/products/heat-transfer/plate-heat-exchangers/gasketed-plate-and-frame-heat-exchangers/heat-exchanger/how-plate-heat-exchanger-work/